Citation Nr: 0814041	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-32 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with spinal stenosis and 
radiculopathy, lumbar spine.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to June 1947 
and from August 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Cleveland, Ohio, Regional Office (RO), which 
denied the veteran's claim for a rating in excess of 40 
percent for degenerative disc disease with spinal stenosis 
and radiculopathy of the lumbar spine.  The veteran perfected 
a timely appeal to that decision.  

The Board notes that, in his January 2006 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In February 2008, the RO sent the veteran notice that a 
Travel Board hearing was scheduled for May 1, 2008.  However, 
in a statement dated in April 2008, the veteran indicated 
that he would be unable to attend the hearing; he requested 
that a decision be made on the evidence of record.  Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the veteran.  See 38 C.F.R. 
§ 20.704(d).  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is not manifested by incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.  Bedrest has not been prescribed.  

2.  The veteran's degenerative disc disease of the lumbar 
spine is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  The low back retains functional 
flexion greater than 30 degrees.  

3.  Neurologic impairment of the left lower extremity results 
in mild neuropathy of the sciatic nerve.  

4.  Neurologic impairment of the right lower extremity 
results in mild incomplete neuropathy of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease with spinal stenosis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2007).  

2.  The criteria for a separate 10 percent evaluation for the 
left mild neuropathy of the sciatic nerve have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2007).  

3.  The criteria for a separate 10 percent evaluation for the 
right mild neuropathy of the sciatic nerve have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2004 and March 2005 from the RO to 
the veteran which were issued prior to the RO decision in May 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, during 
an informal hearing with the Decision Review Officer in May 
2006, the veteran was informed of what the evidence must show 
to get a higher evaluation for his lumbar spine disorder.  
The veteran was subsequently afforded a VA compensation 
examination.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in May 2006.  

Although he received preadjudicatory notice how to 
substantiate his claim for an increased rating for 
degenerative disc disease with spinal stenosis and 
radiculopathy of the lumbar spine, this notice failed to 
provide any information regarding a disability rating or an 
effective date.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Specifically, by letter dated in 
May 2006, the veteran was informed that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
degenerative disc disease with spinal stenosis and 
radiculopathy in the lumbar spine, given that he has been 
provided all the criteria necessary for establishing higher 
ratings, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  To that extent that there has 
been any presumed prejudicial preadjudicative notice error, 
if any, it did not affect the essential fairness of the 
adjudication now on appeal.  


II.  Factual background.

By a rating action in June 1953, the RO granted service 
connection for lumbosacral strain, characteristic pain on 
motion, evaluated as 10 percent disabling.  A rating action 
in August 2002 assigned a 40 percent rating for degenerative 
disc disease of the lumbar spine with spinal stenosis and 
radiculopathy, effective February 20, 2002.  

The veteran's claim for an increased rating for the lumbar 
spine disorder (VA Form 21-4138) was received in October 
2004.  Submitted in support of the veteran's claim was the 
report of a VA examination conducted in July 2002.  At that 
time, the veteran indicated that he continued to have 
difficulty with back and left leg symptoms; he sprained his 
back easily afterwards if he wasn't careful.  The veteran 
indicated that, over the years, his back and leg symptoms 
have gradually worsened.  Currently, he complained of 
constant low back pain.  He also complained of burning in his 
feet.  He complained of diminished range of motion and 
diminished strength in his back.  On examination, it was 
observed that the veteran walked with a slow but nonantalgic 
gait.  Forward flexion was to 40 degrees, and extension was 
in neutral.  He had 10 degrees of right and left side 
bending.  He was unable to demonstrate toe and heel walking, 
because of his balance.  Neurological evaluation revealed 
trace reflexes at the knees and ankles.  Straight leg raising 
on the left caused back and hamstring complaints.  Straight 
leg raising on the right was negative.  He had no pain with 
range of motion of the hips.  X-ray study of the lumbar spine 
revealed multilevel degenerative disk changes.  He had 
marginal osteophytic formations at L1-2, as well as L4-5.  He 
had severe changes, most notable at L5-S1 with what appears 
to be a Grade I spondylolisthesis.  The pertinent diagnosis 
was degenerative disk disease lumbar spine, severely 
symptomatic with spinal stenosis and lumbar radiculopathy; 
and history of surgery, lumbar spine for left leg 
radiculopathy.  

In October 2004, the veteran was seen at a neurology clinic 
for evaluation of weakness and low back pain.  The veteran 
indicated that, over the past several years, he has had 
progressive numbness and burning of his feet causing him to 
have difficulty with ambulation because he can't feel the 
ground beneath the feet.  He has had no bowel or bladder 
incontinence.  It was noted that an MRI of the lumbar spine 
showed spondylolisthesis of L5/S1 grade 1-2, some stenosis at 
L1/2 and T11/12.  

The veteran was afforded a VA examination in April 2005, at 
which time he complained of constant back pain; he stated 
that the pain travels to the lower legs.  The veteran 
described the pain as burning, aching and sharp in nature; he 
rated the severity of the pain as 8 on a scale from 1 to 10, 
with 10 being the worst.  The veteran indicted that the back 
pain is elicited by physical activity, and it is relieved by 
rest and medication.  The veteran stated that he is able to 
function without medication; and, his condition does not 
cause incapacitation.  The condition resulted in 20 times 
lost from work per year.  It was noted that the veteran's 
posture was abnormal; it was kyphoscoliotic.  His gait was 
abnormal; he used a cane for ambulation.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  No tenderness was 
noted.  There was negative straight leg raising on the right.  
There was positive straight leg raising on the left.  There 
was no ankylosis of the spine.  The lumbar spine had flexion 
to 70 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation was 20 degrees bilaterally.  
Range of motion was additionally limited by pain after 
repetitive use, and pain has the major functional impact; it 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Motor function was within 
normal limits.  Sensory function was within normal limits.  
The right lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The left lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+.  The pertinent diagnosis was 
changed to degenerative disc disease with spinal stenosis; 
the examiner noted that the diagnosis was changed because of 
normal neurological examination today.  

Of record is a medical statement from Dr. Shayla Chambless, 
dated in February 2006, indicating that the veteran was seen 
in December 2005 for evaluation of complaints of severe pain 
radiating down both legs and burning in both feet.  Cranial 
nerves were intact.  Bilateral lower extremities had 
decreased sensation medially and laterally, with tingling in 
the lower extremities.  Reflexes in the lower extremities 
were diminished, barely present on the left, slightly greater 
on the right at 1+.  Motor scale was 3-4/5 in the lower 
extremities.  The pertinent diagnoses were spinal nerve 
impingement with severe chronic back pain, secondary to 
service-connected related injury; and peripheral neuropathy 
of bilateral lower extremities, secondary to diagnosis #1.  

Also of record is a treatment report from Dr. Blair W. Krell, 
dated in February 2006, who examined the veteran or 
complaints of back pain and leg pain.  The veteran reported 
pain in the back radiating down the left leg with bilateral 
foot numbness and pain.  It was noted that the veteran 
presented to the clinic with a cane.  Examination of the 
extremities revealed full strength.  Sensation was decreased, 
with vibration in the left foot greater than the right.  
Reflexes are 2/4 in the knees.  Downgoing toe left, neutral 
to upgoing toe on the right.  Gait was slightly wide based 
and with bilateral leg circumduction.  The impression was leg 
paresthesias possible underlying peripheral neuropathy as 
well.  

The veteran was referred for a VA neurological evaluation in 
June 2006.  The veteran indicated that he had persistent low 
back pain which is localized to the lumbar spine, to the 
right paravertebral region; he described the pain as dull 
with occasional sharp component.  The intensity of the back 
pain was described as a 5 to 8 out of 10.  The veteran stated 
that he experiences severe pain on a daily basis, lasting for 
several hours.  The veteran indicated that the severe pain 
limits some functions, but the veteran was able to ambulate 
and perform most ordinary functions slowly but independently.  
He reported no incapacitating episodes.  The veteran stated 
that the pain is exacerbated by prolonged standing or 
sitting.  The veteran is able to walk unassisted for the most 
part; however, he occasionally uses a cane for gait support.  
The veteran indicated that he does not take any pain 
medications for low back pain symptoms.  The veteran also 
indicated that he experiences sharp shooting pain involving 
the posterolateral aspect of the left leg approximately twice 
a day; the symptoms rarely involve the right lower extremity.  
The veteran stated that this symptom is associated with 
numbness and burning pain involving the feet.  There was no 
history of focal motor weakness for example foot drop; there 
was no history of bowel or bladder dysfunction.  

Tone and bulk appeared normal and symmetric bilaterally.  
Insufficient effort was provided in determining strength, 
which was at least4 to 4+ over 5 strength was demonstrated in 
all major muscle groups, bilaterally.  Deep tendon reflexes 
were 2+ at the knees and 1+ at the ankles, bilaterally.  
Sensory examination was significantly reduced; vibratory and 
proprioception sensations at the toes, decreased light touch, 
pinprick and temperature perception and were distal to 
proximal radiating up to approximately mid calves 
bilaterally.  Multi-modality sensory impairment was also 
noted in the glove distribution bilaterally with the 
exception of vibratory and proprioceptive sensations.  There 
was no sensory level on the back; Romberg's sign was present.  
Gait was slightly wide based.  The veteran had difficulty in 
performing heel and tandem walk.  The examiner stated that 
the veteran's symptomatology appeared to be secondary to 
degenerative disc disease involving the distal spine.  The 
condition is at least as likely as not contributed by his 
prior low back injuries.  

On the occasion of a VA examination in January 2007, the 
veteran flexed to 90 degrees, and extended to 30 degrees.  
Repeat flexion and extension of his back produced no 
indication of pain, weakness or fatigue.  He had right and 
left lateral flexion to 30 degrees.  He had right and left 
lateral rotation to 30 degrees.  This was all done 
repetitively without indication of pain, weakness, or 
fatigue.  It was noted that, while the veteran is currently 
retired, his daily activities are affected from the 
standpoint that at his age, he said that he lives a very 
sedated life.  The veteran stated that he is only able to 
sleep for about four hours at a time, at which point he has 
to get up and get in a hot tub because his back pain wakes 
him up.  The veteran also noted that his back pain does not 
really affect his daily activities as far as his chores and 
things that he does with regard to his normal activity for 
someone 79 years old.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Increased rating for degenerative disc disease, lumbar 
spine.

The veteran is presently assigned a 40 percent evaluation for 
degenerative disc disease with spinal stenosis and 
radiculopathy, lumbar spine, under Diagnostic Code 5243.  40 
percent contemplates forward flexion of the thoracolumbar 
spine to 30 degrees or less.  It is the maximum evaluation 
assignable for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  A higher evaluation may be assigned is 
there is unfavorable ankylosis or if there are a certain 
number of incapacitating episodes requiring bed rest.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

As noted above, the veteran may receive a 60 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  The veteran has not reported any 
such problem; in fact, during the recent VA examination in 
June 2006, the veteran denied any incapacitating events in 
the past 12 months.  And, on the occasion of the January 2007 
VA examination, the veteran indicated that his back does not 
really affect his daily activities as far as his chores and 
things that he does with regard to his normal activity for 
someone 79 years old.  Based upon the evidence of record, the 
Board finds the veteran does not qualify for a 60 percent 
disability evaluation under the criteria rating based on 
incapacitating episodes (that is, episodes requiring bed rest 
prescribed by a physician and treatment by a physician).  38 
C.F.R. § 4.71(a), Diagnostic Code 5243 (2007).  At no time 
has bed rest been prescribed.  

The veteran's back disorder may also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  To receive a 50 percent rating for a thoracolumbar 
spinal condition under the Rating Schedule, the evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine.  
But the evidence of record does not demonstrate unfavorable 
ankylosis of the entire or thoracolumbar spine.  Accordingly, 
an evaluation in excess of 40 percent for a lumbar spine 
disability is not warranted.  38 C.F.R. § 4.71a, General 
Rating Formula.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the veteran reported in January 2007 
that his back pain does not really affect his daily 
activities as far as his chores and things that he does with 
regard to his normal activity for someone 79 years old.  The 
examination showed that the veteran flexed to 90 degrees, and 
extended to 30 degrees.  Repeat flexion and extension of his 
back produced no indication of pain, weakness or fatigue.  He 
had right and left lateral flexion to 30 degrees.  He had 
right and left lateral rotation to 30 degrees.  This was all 
done repetitively without indication of pain, weakness, or 
fatigue.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, Id.  
Regardless of this examination or any other lay or medical 
evidence, he is at the maximum evaluation for functional 
limitation of motion.  See Johnston, supra.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
establishes the presence of unfavorable ankylosis.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Separate Rating for Neurological Impairment.

The Board observes that a VA medical doctor, who evaluated 
the veteran in June 2006, and a private, who evaluated the 
veteran in December 2005, both noted the veteran's bilateral 
radicular symptoms.  Specifically, following an evaluation in 
December 2005, Dr. Chambless reported a diagnosis of 
peripheral neuropathy of bilateral lower extremities, 
secondary to spinal nerve impingement with severe chronic 
back pain.  In yet another private medical statement, dated 
in February 2006, Dr. Bair W. Krell noted decreased strength 
in the lower extremities.  The impression was leg 
paresthesias possible underlying peripheral neuropathy.  More 
recently, on VA examination in June 2006, the examiner noted 
that sensation was significantly reduced.  In light of the 
above findings, the Board finds that the veteran's lower 
extremity radiculopathy is a manifestation of his service-
connected low back disability.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve. When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Here, the above evidence shows that the veteran has 
radiculopathy and diminished sensation in both lower 
extremities.  As such, the evidence supports the veteran's 
entitlement to a separate 10 percent evaluation for each 
side, and no more, under Diagnostic Code 8520, for disability 
comparable to mild neuropathy paralysis of the sciatic nerve 
of his lower extremities.  

An evaluation in excess of 10 percent is not warranted.  In 
this regard, the findings consist of some decrease in 
reflexes, decreased sensation and complaints of pain.  There 
may also be some decrease in strength.  However, the 
constellation of manifestations expected for moderate 
neuropathy is not present.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy is denied.  

A separate 10 percent rating for mild neuropathy of the 
sciatic nerve of the right lower extremity is granted, 
subject to the law and regulations governing payment of 
monetary benefits.  

A separate 10 percent rating for mild neuropathy of the 
sciatic nerve of the left lower extremity is granted, subject 
to the law and regulations governing payment of monetary 
benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


